291 S.W.3d 861 (2009)
STATE of Missouri, Respondent,
v.
Brian Lee KNOWLES, Appellant.
No. WD 69147.
Missouri Court of Appeals, Western District.
September 15, 2009.
*862 Matthew Ward, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Robert J. Bartholomew, Esq., Jefferson City, MO, for respondent,
Before JAMES E. WELSH, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Brian Knowles appeals the circuit court's judgment, after a bench trial, convicting him of three counts of criminal nonsupport in violation of § 568.040, RSMo 2000. On appeal, Knowles claims that the circuit court erred in entering judgment against him because the State failed to prove an essential element of its case: that he lacked good cause for failing to support his children. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).